In the opinion rendered on a former day of the term in this cause, the court made the observation that two *Page 843 
different formulas were given the jury for measuring the damages recovered. On suggestion of error appellees contend that the instruction given in their behalf correctly announced the law, and that the appellant cannot complain because of error in its own instruction. This is true, but the decision of the court, as shown by the former opinion, was not based on this conflict in the instructions, but on the fact that after eliminating all of the testimony regarding damages that were fanciful and not recoverable, and other incompetent evidence, the amount of the verdict was excessive.
We are of the opinion that we should adhere to our former decision, and that the suggestion of error should be overruled, since we think that the failure to specifically point out the ground of the objections as to much of the incompetent testimony comes within the exception to the rule announced in the case of Jackson v. State, 163 Miss. 235, 140 So. 683.
Suggestion of error overruled.